



LEASE AGREEMENT


BETWEEN


AETNA LIFE INSURANCE COMPANY,


AS LANDLORD,


AND


TANISYS TECHNOLOGY, INC.


AS TENANT,


COVERING APPROXIMATELY 14,846 GROSS SQUARE FEET
OF THE BUILDING KNOWN AS


MCNEIL #3


LOCATED AT


12201 TECHNOLOGY BLVD.
SUITES 120 & 125


AUSTIN, TEXAS, 78727.


--------------------------------------------------------------------------------


STANDARD INDUSTRIAL LEASE AGREEMENT
TRAMMELL CROW COMPANY - (AUS/91)

Approximately 14,846 gross square feet
12201 Technology Blvd., Suites


120 & 125


AUSTIN, TEXAS 78727
(MCNEIL #3)

LEASE AGREEMENT

THIS LEASE AGREEMENT is made and entered into by and between Aetna Life
Insurance Company, hereinafter referred to as “Landlord,” and, Tanisys
Technology, Inc. hereinafter referred to as “Tenant.”

1. PREMISES AND TERM. In consideration of the mutual obligations of Landlord and
Tenant set forth herein, Landlord leases to Tenant, and Tenant hereby takes from
Landlord, certain leased premises situated within the County of Travis, State of
Texas, as more particularly described on EXHIBIT “A” attached hereto and
incorporated herein by reference (the “Premises”), to have and to hold, subject
to the terms, covenants and conditions in this Lease. The term of this Lease
shall commence on the Commencement Date hereinafter set forth and shall end on
the last day of the month that is thirty-six (36) months after the Commencement
Date.

     A. Existing Building and Improvements. If no material improvements are to
be constructed to the Premises, the “Commencement Date” shall be April 24, 2000.
In such event, Tenant acknowledges that (i) it has inspected and accepts the
Premises in its “as is” condition, (ii) the buildings and improvements
comprising the same are suitable for the purpose for which the Premises are
leased, (iii) the Premises are in good and satisfactory condition, and (iv) no
representations as to the repair of the Premises nor promises to alter, remodel
or improve the Premises have been made by Landlord (unless otherwise expressly
set forth in this Lease).

2. BASE RENT, SECURITY DEPOSIT AND ESCROW DEPOSITS.

A. Base Rent. Tenant agrees to pay Landlord rent for the Premises, in advance,
without demand, deduction or set off, at the rate of


--------------------------------------------------------------------------------

Term   Base Rental Rate
PSF/Mo. Total Monthly Base Rent

--------------------------------------------------------------------------------

    April 24, 2000 - August 15, 2000   $0.655   $9,724.13  

--------------------------------------------------------------------------------

    August 16, 2000 - April 30, 2003  $0.850  $12,619.10 

--------------------------------------------------------------------------------


per month during the term hereof. One such monthly installment, plus the other
monthly charges set forth in Paragraph 2C below, shall be due and payable on the
date hereof, and a like monthly installment shall be due and payable on or
before the first day of each calendar month succeeding the Commencement Date,
except that all payments due hereunder for any fractional calendar month shall
be prorated.

     B. Security Deposit. In addition, Tenant agrees to deposit with Landlord on
the date hereof the sum of Four Thousand Seven Hundred Seventy Three and 60/100
Dollars ($4,773.60) which shall be held by Landlord, without obligation for
interest, as security for the performance of Tenant’s obligations under this
Lease (the “Security Deposit”), it being expressly understood and agreed that
the Security Deposit is not an advance rental deposit or a measure of Landlord’s
damages in case of Tenant’s default. Upon occurrence of an Event of Default,
Landlord may use all or part of the Security Deposit to pay past due rent or
other payments due Landlord under this Lease or the cost of any other damage,
injury, expense or liability caused by such Event of Default, without prejudice
to any other remedy provided herein or provided by law. On demand, Tenant shall
pay Landlord the amount that will restore the Security Deposit to its original
amount. The Security Deposit shall be deemed the property of Landlord, but any
remaining balance of the Security Deposit shall be returned by Landlord to
Tenant when all of Tenant’s present and future obligations under this Lease have
been fulfilled.

     C. Escrow Deposits. Without limiting in any way Tenant’s other obligations
under this Lease, Tenant agrees to pay to Landlord its Proportionate Share (as
defined in this Paragraph 2C below) of (i) Taxes (hereinafter defined) payable
by Landlord pursuant to Paragraph 3A below, and the cost of any tax consultant
to assist Landlord in determining the fair tax valuation of the building and
land (ii) the cost of utilities payable by Landlord pursuant to Paragraph 8
below, (iii) Landlord’s cost of maintaining any insurance or insurance related
expense applicable to the Building and Landlord’s personal property used in
connection therewith including, but not limited to, insurance pursuant to
Paragraph 9A below, and (iv) Landlord’s cost of maintaining the Premises which
include but are not limited to (a) maintenance and repairs, (b) landscaping, (c)
common area utilities, (d) water and sewer, (e) roof repairs, (f) management
fees, (g) exterior painting, and (h) parking lot maintenance and repairs
(collectively , the “Tenant Costs”). Escrow deposits shall not include the
following expenses: (a) any costs for interest, amortization, or other payments
on loans to Landlord; (b) expenses incurred in leasing or procurring tenants,
(c) legal expenses other than those incurred for the general benefit of the
Building’s tenants, (d) allowances, concessions, and other costs of renovating
or otherwise improving space for occupants of the Building or vacant space in
the Building, (e) rents under ground leases, and (f) costs incurred in selling,
syndicating, financing, mortgaging, or hypothecating any of Landlord’s interests
in the Building. During each month of the term of this Lease, on the same day
that rent is due hereunder, Tenant shall deposit in escrow with Landlord an
amount equal to one-twelfth (1/12) of the estimated amount of Tenant’s
Proportionate Share of the Tenant Costs. Tenant authorizes Landlord to use the
funds deposited with Landlord under this Paragraph 2C to pay such Tenant Costs.
The initial monthly escrow payments are based upon the estimated amounts for the
year in question and shall be increased or decreased annually to reflect the
projected actual amount of all Tenant Costs. If the Tenant’s total escrow
deposits for any calendar year are less than Tenant’s actual Proportionate Share
of the Tenant Costs for such calendar year, Tenant shall pay the difference to
Landlord within thirty (30) days after demand. If the total escrow deposits of
Tenant for any calendar year are more than Tenant’s actual Proportionate Share
of the Tenant Costs for such calendar year, Landlord shall retain such excess
and credit it against Tenant’s escrow deposits next maturing after such
determination. In the event the Premises constitute a portion of a multiple
occupancy building (the “Building”), Tenant’s “Proportionate Share” with respect
to the Building, as used in this Lease, shall mean a fraction, the numerator of
which is the gross rentable area contained in the Premises and the denominator
of which is the gross rentable area contained in the entire Building. In the
event the Premises or the Building is part of a project or business park owned,
managed or leased by Landlord or an affiliate of Landlord (the “Project”),
Tenant’s “Proportionate Share” of the Project, as used in this Lease, shall mean
a fraction, the numerator of which is the gross rentable area contained in the
Premises and the denominator of which is the gross rentable area contained in
all of the buildings (including the Building) within the Project.

3. TAXES

     A. Real Property Taxes. Subject to reimbursement under Paragraph 2C herein,
Landlord agrees to pay all taxes, assessments and governmental charges of any
kind and nature (collectively referred to herein as “Taxes”) that accrue against
the Premises, the Building and/or the land of which the Premises or the Building
are a part. If at any time during the term of this Lease there shall be levied,
assessed or imposed on Landlord a capital levy or other tax directly on the
rents received therefrom and/or a franchise tax, assessment, levy or charge
measured by or based, in whole or in part, upon such rents from the Premises
and/or the land and improvements of which the Premises are a part, then all such
taxes, assessments, levies or charges, or the part thereof so measured or based
shall be deemed to be included within the term “Taxes” for the purposes hereof.
“Taxes” shall not include a tax or levy based on net income unless an income tax
is partially or fully levied in lieu of real property taxes.

Initial _____/RG/____ __/SMC/____
Date _______03/16/00 ____03/27/00





2


--------------------------------------------------------------------------------

     B. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against any personal property or fixtures placed in or on the Premises.
If any such taxes are levied or assessed against Landlord or Landlord’s property
and (i) Landlord pays the same or (ii) the assessed value of Landlord’s property
is increased by inclusion of such personal property and fixtures and Landlord
pays the increased taxes, then Tenant shall pay to Landlord, upon demand, the
amount of such taxes.

4. LANDLORD’S REPAIRS AND MAINTENANCE. Landlord, at its own cost and expense,
shall maintain the foundation and the structural soundness of the exterior walls
of the Building in good repair, reasonable wear and tear excluded. The term
“walls” as used herein shall not include windows, glass or plate glass, any
doors, special store fronts or office entries, and the term “foundation” as used
herein shall not include loading docks. Tenant shall immediately give Landlord
written notice of defect or need for repairs, after which Landlord shall have
reasonable opportunity to effect such repairs or cure such defect.

5.   TENANT’S REPAIRS.

     A. Maintenance of Premises and Appurtenances. Tenant, at its own cost and
expense, shall (i) maintain all parts of the interior of the Premises and
promptly make all necessary repairs and replacements to the interior of the
Premises (except those for which Landlord is expressly responsible hereunder),
and (ii) keep the parking areas, driveways and alleys surrounding the Premises
free of trash and debris from Tenant’s use. Tenant’s obligation to maintain,
repair and make replacements to the Premises shall cover, but not be limited to,
pest control (including termites), trash removal and the maintenance, repair and
replacement of all HVAC, electrical, plumbing, sprinkler and other mechanical
systems.

     B. Railroad Spur. Tenant agrees to maintain any spur track servicing the
Premises and to sign a joint maintenance agreement with the railroad company
servicing the Premises if requested by the railroad company. Landlord shall have
the right to coordinate all repairs and maintenance of any rail tracks serving
or intended to serve the Premises and, if Tenant uses such rail tracks, Tenant
shall reimburse Landlord from time to time, upon demand, for its Proportionate
Share of the costs of such repairs and maintenance and any other sums specified
in any agreement respecting such tracks to which Landlord is a party.

     C. Parking. Tenant and its employees, customers and licensees shall have
the right to use only its Proportionate Share (which is forty-six (46) parking
spaces) of any parking areas that have been designated for such use by Landlord
in writing, subject to (i) all rules and regulations promulgated by Landlord,
and (ii) rights of ingress and egress of other lessees. Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties, and
Tenant expressly does not have the right to tow or obstruct improperly parked
vehicles. Tenant agrees not to park on any public streets or private roadways
adjacent to or in the vicinity of the Premises.

     D. System Maintenance. Landlord shall service HVAC equipment within thirty
(30) days of Tenant’s occupancy to ensure such HVAC equipment is in good working
order. Tenant, at its own cost and expense, shall enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
approved by Landlord for servicing all hot water, heating and air conditioning
systems and equipment within the Premises. The service contract must include the
replacement of filters on a regular basis and all services suggested by the
equipment manufacturer in its operations/maintenance manual and must become
effective within thirty (30) days of the date Tenant takes possession of the
Premises.

     E. Option to Maintain Premises. Provided that such activities do not
materially interfere with Tenant’s use of the Premises, Landlord reserves the
right to perform, in whole or in part and without notice to Tenant, maintenance,
repairs and replacements to the Premises, paving, common area, landscape,
exterior painting, common sewage line plumbing and any other items that are
otherwise Tenant’s obligations under this Paragraph 5, in which event, Tenant
shall be liable for its Proportionate Share of the cost and expense of such
repair, replacement, maintenance and other such items.

6. ALTERATIONS. Tenant shall not make any alterations, additions or improvements
to the Premises without the prior written consent of Landlord. Landlord shall
not be required to notify Tenant of whether it consents to any alteration,
addition or improvement until it (a) has received plans and specifications in a
CAD disk format therefor which are sufficiently detailed to allow construction
of the work depicted thereon to be performed in a good and workmanlike manner,
and (b) has had a reasonable opportunity to review them. If the alteration,
addition or improvement will affect the Building’s structure, HVAC system, or
mechanical, electrical, or plumbing systems, then the plans and specifications
therefor must be prepared by a licensed engineer reasonably acceptable to
Landlord and provided to Landlord in a CAD disk format. Landlord’s approval of
any plans and specifications shall not be a representation that the plans or the
work depicted thereon will comply with law or be adequate for any purpose, but
shall merely be Landlord’s consent to performance of the work. Upon completion
of any alteration, addition, or improvement, Tenant shall deliver to Landlord
accurate, reproducible as-built plans therefor in a CAD disk format. Tenant may
erect shelves, bins, machinery and trade fixtures provided that such items (1)
do not alter the basic character of the Premises or the Building; (2) do not
overload or damage the same; and (3) may be removed without damage to the
Premises. Unless Landlord specifies in writing otherwise, all alterations,
additions, and improvements shall be Landlord’s property when installed in the
Premises. All shelves, bins, machinery and trade fixtures installed by Tenant
shall be removed on or before the earlier to occur of the day of termination or
expiration of this Lease or vacating the Premises, at which time Tenant shall
restore the Premises to their original condition. All work performed by a Tenant
in the Premises (including that relating to the installations, repair
replacement, or removal of any item) shall be performed in accordance with all
applicable governmental laws, ordinances, regulations, and with Landlord’s
specifications and requirements, in a good and workmanlike manner, and so as not
to damage or alter the Building’s structure or the Premises. Tenant shall be
responsible for compliance with The Americans With Disabilities Act of 1990. In
connection with any such alteration, addition or improvement, Tenant shall pay
to Landlord an administration fee of five percent (5%) of all costs incurred for
such work. However, Tenant shall not have to pay Landlord an administration fee
for non-structural work costing less than $10,000.00

7. SIGNS. Any signage Tenant desires for the Premises shall be subject to
Landlord’s written approval and shall be submitted to Landlord prior to the
Commencement Date of this Lease. Tenant shall repair, paint and/or replace the
Building fascia surface to which its signs are attached upon Tenant’s vacating
the Premises or the removal or alteration of its signage. Tenant shall not,
without Landlord’s prior written consent, (i) make any changes to the exterior
of the Premises, such as painting; (ii) install any exterior lights,
decorations, balloons, flags, pennants or banners; or (iii) erect or install any
signs, windows or door lettering, placards, decorations or advertising media of
any type which can be viewed from the exterior of the Premises. All signs,
decorations, advertising media, blinds, draperies and other window treatment or
bars or other security installations visible from outside the Premises shall
conform in all respects to the criteria established by Landlord or shall be
otherwise subject to Landlord’s prior written consent.

8. UTILITIES. Landlord agrees to provide normal water and electricity service to
the Premises. Tenant shall pay for all water, gas, heat, light, power,
telephone, sewer, sprinkler charges and other utilities and services used on or
at the Premises, together with any taxes, penalties, surcharges or the like
pertaining to the Tenant’s use of the Premises and any maintenance charges for
utilities. Landlord shall have the right to cause any of said services to be
separately metered to Tenant, at Tenant’s expense. Tenant shall pay its pro rata
share, of all charges for jointly metered utilities. Except for an interruption
or failure caused by Landlord’s gross negligence or willful misconduct, Landlord
shall not be liable for any interruption or failure of utility service on the
Premises, and Tenant shall have no rights or claims as a result of any such
failure. In the event water is not separately metered to Tenant, Tenant agrees
that it will not use water and sewer capacity for uses other than normal
domestic restroom and kitchen usage, and Tenant further agrees to reimburse
Landlord for the entire amount of common water and sewer costs as additional
rental if, in fact, Tenant uses water or sewer capacity for uses other than
normal domestic restroom and kitchen uses without first obtaining Landlord’s
written permission, including but not limited to the cost for acquiring
additional sewer capacity to service Tenant’s excess sewer use. Furthermore,
Tenant agrees in such event to install at its own expense a submeter to
determine Tenant’s usage.

Initial _____/RG/____ __/SMC/____
Date _______03/16/00 ____03/27/00





3


--------------------------------------------------------------------------------


9. INSURANCE.

     A. Landlord’s Insurance. Subject to reimbursement under Paragraph 2C
herein, Landlord shall maintain insurance covering the Building in an amount not
less than eighty percent (80%) of the “replacement cost” thereof, insuring
against the perils of fire, lightning, extended coverage, vandalism and
malicious mischief.

     B. Tenant’s Insurance. Tenant, at its own expense, shall maintain during
the term of this Lease a policy or policies of workers’ compensation and
comprehensive general liability insurance, including personal injury and
property damage, with contractual liability endorsement, in the amount of Five
Hundred Thousand Dollars ($500,000.00) for property damage and One Million
Dollars ($1,000,000.00) per occurrence and One Million Dollars ($1,000,000.00)
in the aggregate for personal injuries or deaths of persons occurring in or
about the Premises. Tenant, at its own expense, shall also maintain during the
term of this Lease fire and extended coverage insurance covering the replacement
cost of (i) all alterations, additions, partitions and improvements installed or
placed on the Premises by Tenant or by Landlord on behalf of Tenant; and (ii)
all of Tenant’s personal property contained within the Premises. Said policies
shall (i) name the Landlord and management company as additional insured and
insure Landlord’s and management company’s contingent liability under or in
connection with this Lease (except for the workers’ compensation policy, which
instead shall include a waiver of subrogation endorsement in favor of Landlord);
(ii) be issued by an insurance company which is acceptable to Landlord; and
(iii) provide that said insurance shall not be cancelled unless thirty (30) days
prior written notice has been given to Landlord. Said policy or policies or
certificates thereof shall be delivered to Landlord by Tenant on or before the
Commencement Date and upon each renewal of said insurance.

     C. Prohibited Uses. Tenant will not permit the Premises to be used for any
purpose or in any manner that would (i) void the insurance thereon, (ii)
increase the insurance risk or cost thereof, or (iii) cause the disallowance of
any sprinkler credits; including without limitation, use of the Premises for the
receipt, storage or handling of any product, material or merchandise that is
explosive or highly inflammable. If any increase in the cost of any insurance on
the Premises or the Building is caused by Tenant’s use of the Premises or
because Tenant vacates the Premises, then Tenant shall pay the amount of such
increase to Landlord upon demand therefor.

10. FIRE AND CASUALTY DAMAGE.

     A. Total or Substantial Damage and Destruction. If the Premises or the
Building should be damaged or destroyed by fire or other peril, Tenant shall
immediately give written notice to Landlord of such damage or destruction. If
the Premises or the Building should be totally destroyed by any peril covered by
the insurance to be provided by Landlord under Paragraph 9A above, or if they
should be so damaged thereby that, in Landlord’s estimation, rebuilding or
repairs cannot be completed within one hundred eighty (180) days after the date
of such damage or after such completion there would not be enough time remaining
under the terms of this Lease to fully amortize such rebuilding or repairs, then
this Lease shall terminate and the rent shall be abated during the unexpired
portion of this Lease, effective upon the date of the occurrence of such damage.

     B. Partial Damage or Destruction. If the Premises or the Building should be
damaged by any peril covered by the insurance to be provided by Landlord under
Paragraph 9A above and, in Landlord’s estimation, rebuilding or repairs can be
substantially completed within one hundred eighty (180) days after the date of
such damage, then this Lease shall not terminate and Landlord shall
substantially restore the Premises to its previous condition, except that
Landlord shall not be required to rebuild, repair or replace any part of the
partitions, fixtures, additions and other improvements that may have been
constructed, erected or installed in or about the Premises for the benefit of,
by or for Tenant.

     C. Lienholders’ Rights in Proceeds. Notwithstanding anything herein to the
contrary, in the event the holder of any indebtedness secured by a mortgage or
deed of trust covering the Premises requires that the insurance proceeds be
applied to such indebtedness, then Landlord shall have the right to terminate
this Lease by delivering written notice of termination to Tenant within fifteen
(15) days after such requirement is made known to Landlord by any such holder,
whereupon all rights and obligations hereunder shall cease and terminate.

     D. Waiver of Subrogation. Notwithstanding anything in this Lease to the
contrary, Landlord and Tenant hereby waive and release each other of and from
any and all rights of recovery, claims, actions or causes of action against each
other, or their respective agents, officers and employees, for any loss or
damage that may occur to the Premises, improvements to the Building or personal
property (Building contents) within the Building and/or Premises, for any reason
regardless of cause or origin. Each party to this Lease agrees immediately after
execution of this Lease to give written notice of the terms of the mutual
waivers contained in this subparagraph to each insurance company that has issued
to such party policies of fire and extended coverage insurance and to have the
insurance policies properly endorsed to provide that the carriers of such
policies waive all rights of recovery under subrogation or otherwise against the
other party.

11. LIABILITY AND INDEMNIFICATION. Except for any claims, rights of recovery and
causes of action that Landlord has released, Tenant shall hold Landlord harmless
from and defend Landlord against any and all claims or liability for any injury
or damage (i) to any person or property whatsoever occurring in, on or about the
Premises or any part thereof, the Building and/or other common areas, the use of
which Tenant may have in accordance with this Lease, if (and only if) such
injury or damage shall be caused in whole or in part by the act, neglect, fault
or omission of any duty by Tenant, its agents, servants, employees or invitees;
(ii) arising from the conduct or management of any work done by the Tenant in or
about the Premises; (iii) arising from transactions of the Tenant; and (iv) all
costs, counsel fees, expenses and liabilities incurred in connection with any
such claim or action or proceeding brought thereon. The provisions of this
Paragraph 11 shall survive the expiration or termination of this Lease. Landlord
shall not be liable in any event for personal injury or loss of Tenant’s
property caused by fire, flood, water leaks, rain, hail, ice, snow, smoke,
lightning, wind, explosion, interruption of utilities or other occurrences.
Landlord strongly recommends that Tenant secure Tenant’s own insurance in excess
of the amounts required elsewhere in this Lease to protect against the above
occurrences if Tenant desires additional coverage for such risks. Tenant shall
give prompt notice to Landlord of any significant accidents involving injury to
persons or property. Furthermore, Landlord shall not be responsible for lost or
stolen personal property, equipment, money or jewelry from the Premises or from
the public areas of the Building or the Project, regardless of whether such loss
occurs when the area is locked against entry. Landlord shall not be liable to
Tenant or Tenant’s employees, customers or invitees for any damages or losses to
persons or property caused by any lessees in the Building or the Project, or for
any damages or losses caused by theft, burglary, assault, vandalism or other
crimes. Landlord strongly recommends that Tenant provide its own security
systems and services and secure Tenant’s own insurance in excess of the amounts
required elsewhere in this Lease to protect against the above occurrences if
Tenant desires additional protection or coverage for such risks. Tenant shall
give Landlord prompt notice of any criminal or suspicious conduct within or
about the Premises, the Building or the Project and/or any personal injury or
property damage caused thereby. Landlord may, but is not obligated to, enter
into agreements with third parties for the provision, monitoring, maintenance
and repair of any courtesy patrols or similar services or fire protective
systems and equipment and, to the extent same is provided at Landlord’s sole
discretion, Landlord shall not be liable to Tenant for any damages, costs or
expenses which occur for any reason in the event any such system or equipment is
not properly installed, monitored or maintained or any such services are not
properly provided. Landlord shall use reasonable diligence in the maintenance of
existing lighting, if any, in the parking garage or parking areas servicing the
Premises, and Landlord shall not be responsible for additional lighting or any
security measures in the Project, the Premises, the parking garage or other
parking areas.

Initial _____/RG/____ __/SMC/____
Date _______03/16/00 ____03/27/00





4


--------------------------------------------------------------------------------


12. USE. The Premises shall be used only for the purpose of receiving, storing,
shipping and selling (other than retail) products, materials and merchandise
made and/or distributed by Tenant and for such other lawful purposes as may be
directly incidental thereto. Outside storage, including without limitation
storage of trucks and other vehicles, is prohibited without Landlord’s prior
written consent. Tenant shall comply with all governmental laws, ordinances and
regulations applicable to the use of the Premises and shall promptly comply with
all governmental orders and directives for the correction, prevention and
abatement of nuisances in, upon or connected with the Premises, all at Tenant’s
sole expense. Tenant shall not permit any objectionable or unpleasant odors,
smoke, dust, gas, noise or vibrations to emanate from the Premises, nor take any
other action that would constitute a nuisance or would disturb, unreasonably
interfere with or endanger Landlord or any other lessees of the Building or the
Project.

13. HAZARDOUS WASTE. The term “Hazardous Substances,” as used in this Lease,
shall mean pollutants, contaminants, toxic or hazardous wastes, radioactive
materials or any other substances, the use and/or the removal of which is
required or the use of which is restricted, prohibited or penalized by any
“Environmental Law,” which term shall mean any federal, state or local statute,
ordinance, regulation or other law of a governmental or quasi-governmental
authority relating to pollution or protection of the environment or the
regulation of the storage or handling of Hazardous Substances. Tenant hereby
agrees that: (i) no activity will be conducted on the Premises that will produce
any Hazardous Substances, except for such activities that are part of the
ordinary course of Tenant’s business activities (the “Permitted Activities”),
provided said Permitted Activities are conducted in accordance with all
Environmental Laws and have been approved in advance in writing by Landlord and,
in connection therewith, Tenant shall be responsible for obtaining any required
permits or authorizations and paying any fees and providing any testing required
by any governmental agency; (ii) the Premises will not be used in any manner for
the storage of any Hazardous Substances, except for the temporary storage of
such materials that are used in the ordinary course of Tenant’s business (the
“Permitted Materials”), provided such Permitted Materials are properly stored in
a manner and location meeting all Environmental Laws and have been approved in
advance in writing by Landlord, and, in connection therewith, Tenant shall be
responsible for obtaining any required permits or authorizations and paying any
fees and providing any testing required by any governmental agency; (iii) no
portion of the Premises will be used as a landfill or a dump; (iv) Tenant will
not install any underground tanks of any type; (v) Tenant will not allow any
surface or subsurface conditions to exist or come into existence that
constitute, or with the passage of time may constitute, a public or private
nuisance; and (vi) Tenant will not permit any Hazardous Substances to be brought
onto the Premises, except for the Permitted Materials, and if so brought or
found located thereon, the same shall be immediately removed, with proper
disposal, and all required clean-up procedures shall be diligently undertaken by
Tenant at its sole cost pursuant to all Environmental Laws. Landlord and
Landlord’s representatives shall have the right but not the obligation to enter
the Premises for the purpose of inspecting the storage, use and disposal of any
Permitted Materials to ensure compliance with all Environmental Laws. Should it
be determined, in Landlord’s sole opinion, that any Permitted Materials are
being improperly stored, used or disposed of, then Tenant shall immediately take
such corrective action as requested by Landlord. Should Tenant fail to take such
corrective action within twenty-four (24) hours, Landlord shall have the right
to perform such work and Tenant shall reimburse Landlord, on demand, for any and
all costs associated with said work. If at any time during or after the term of
this Lease, the Premises is found to be contaminated with Hazardous Substances,
Tenant shall diligently institute proper and thorough clean-up procedures, at
Tenant’s sole cost. Tenant agrees to indemnify and hold Landlord harmless from
all claims, demands, actions, liabilities, costs, expenses, damages, penalties
and obligations of any nature arising from or as a result of any contamination
of the Premises with Hazardous Substances, or otherwise arising from the use of
the Premises by Tenant. The foregoing indemnification and the responsibilities
of Tenant shall survive the termination or expiration of this Lease. Landlord
shall deliver written notice to Tenant if, on or after the Commencement Date
other tenants of the Project use Hazardous Substances in their premises with the
consent or knowledge of Landlord. Landlord, however, shall not be required to
provide notice to Tenant of the use or existence of Hazardous Substances that
consist of customary cleaning supplies, office products or other materials used
by any tenant in the ordinary course of such tenant’s business, unless Landlord
becomes aware of such items being used or stored in violation of applicable
environmental laws or if the use or storage of such items otherwise require the
consent of Landlord under such tenant’s lease.

14. INSPECTION. Landlord’s agents and representatives shall have the right to
enter the Premises at any reasonable time during business hours (or at any time
in case of emergency) (i) to inspect the Premises, (ii) to make such repairs as
may be required or permitted pursuant to this Lease, and/or (iii) during the
last six (6) months of the Lease term, for the purpose of showing the Premises.
In addition, Landlord shall have the right to erect a suitable sign on the
Premises stating the Premises are available for lease. Tenant shall notify
Landlord in writing at least thirty (30) days prior to vacating the Premises and
shall arrange to meet with Landlord for a joint inspection of the Premises prior
to vacating. If Tenant fails to give such notice or to arrange for such
inspection, then Landlord’s inspection of the Premises shall be deemed correct
for the purpose of determining Tenant’s responsibility for repairs and
restoration of the Premises.

15. ASSIGNMENT AND SUBLETTING. Tenant shall not have the right to sublet, assign
or otherwise transfer or encumber this Lease, or any interest therein, without
the prior written consent of Landlord. Any attempted assignment, subletting,
transfer or encumbrance by Tenant in violation of the terms and covenants of
this paragraph shall be void. Any assignee, sublessee or transferee of Tenant’s
interest in this Lease (all such assignees, sublessees and transferees being
hereinafter referred to as “Transferees”), by assuming Tenant’s obligations
hereunder, shall assume liability to Landlord for all amounts paid to persons
other than Landlord by such Transferees to which Landlord is entitled or is
otherwise in contravention of this Paragraph 15. No assignment, subletting or
other transfer, whether or not consented to by Landlord or permitted hereunder,
shall relieve Tenant of its liability under this Lease. If an Event of Default
occurs while the Premises or any part thereof are assigned or sublet, then
Landlord, in addition to any other remedies herein provided or provided by law,
may collect directly from such Transferee all rents payable to the Tenant and
apply such rent against any sums due Landlord hereunder. No such collection
shall be construed to constitute a novation or a release of Tenant from the
further performance of Tenant’s obligations hereunder. If Landlord consents to
any subletting or assignment by Tenant as hereinabove provided and any category
of rent subsequently received by Tenant under any such sublease is in excess of
the same category of rent payable under this Lease, or any additional
consideration is paid to Tenant by the assignee under any such assignment, then
Landlord may, at its option, declare such excess rents (after deducting market
brokerage commissions and tenant improvements) under any sublease or such
additional consideration for any assignment to be due and payable by Tenant to
Landlord as additional rent hereunder. The following shall additionally
constitute an assignment of this Lease by Tenant for the purposes of this
Paragraph 15: (i) if Tenant is a corporation, any merger, consolidation,
dissolution or liquidation, or any change in ownership or power to vote of
thirty percent (30%) or more of Tenant’s outstanding voting stock; (ii) if
Tenant is a partnership, joint venture or other entity, any liquidation,
dissolution or transfer of ownership of any interests totaling thirty percent
(30%) or more of the total interests in such entity; (iii) the sale, transfer,
exchange, liquidation or other distribution of more than thirty percent (30%) of
Tenant’s assets, other than this Lease; or (iv) the mortgage, pledge,
hypothecation or other encumbrance of or grant of a security interest by Tenant
in this Lease, or of any of Tenant’s rights hereunder.

Initial _____/RG/____ __/SMC/____
Date _______03/16/00 ____03/27/00





5


--------------------------------------------------------------------------------


16. CONDEMNATION. If more than eighty percent (80%) of the Premises are taken
for any public or quasi-public use under governmental law, ordinance or
regulation, or by right of eminent domain or private purchase in lieu thereof,
and the taking prevents or materially interferes with the use of the remainder
of the Premises for the purpose for which they were leased to Tenant, then this
Lease shall terminate and the rent shall be abated during the unexpired portion
of this Lease, effective on the date of such taking. If less than eighty percent
(80%) of the Premises are taken for any public or quasi-public use under any
governmental law, ordinance or regulation, or by right of eminent domain or
private purchase in lieu thereof, or if the taking does not prevent or
materially interfere with the use of the remainder of the Premises for the
purpose for which they were leased to Tenant, then this Lease shall not
terminate, but the rent payable hereunder during the unexpired portion of this
Lease shall be reduced to such extent as may be fair and reasonable under all of
the circumstances. All compensation awarded in connection with or as a result of
any of the foregoing proceedings shall be the property of Landlord, and Tenant
hereby assigns any interest in any such award to Landlord; provided, however,
Landlord shall have no interest in any award made to Tenant for loss of business
or goodwill or for the taking of Tenant’s trade fixtures and personal property,
if a separate award for such items is made to Tenant.

17. HOLDING OVER. At the termination of this Lease by its expiration or
otherwise, Tenant shall immediately deliver possession of the Premises to
Landlord with all repairs and maintenance required herein to be performed by
Tenant completed. If, for any reason, Tenant retains possession of the Premises
after the expiration or termination of this Lease, unless the parties hereto
otherwise agree in writing, such possession shall be deemed to be a tenancy at
will only, and all of the other terms and provisions of this Lease shall be
applicable during such period, except that Tenant shall pay Landlord from time
to time, upon demand, as rental for the period of such possession, an amount
equal to one and one-half (1 and 1/½) times the rent in effect on the date of
such termination of this Lease, computed on a daily basis for each day of such
period. No holding over by Tenant, whether with or without consent of Landlord,
shall operate to extend this Lease except as otherwise expressly provided. The
preceding provisions of this Paragraph 17 shall not be construed as consent for
Tenant to retain possession of the Premises in the absence of written consent
thereto by Landlord.

18. QUIET ENJOYMENT. Landlord represents that it has the authority to enter into
this Lease and that, so long as Tenant pays all amounts due hereunder and
performs all other covenants and agreements herein set forth, Tenant shall
peaceably and quietly have, hold and enjoy the Premises for the term hereof
without hindrance or molestation from Landlord, subject to the terms and
provisions of this Lease.

19. EVENTS OF DEFAULT. The following events (herein individually referred to as
an “Event of Default”) each shall be deemed to be a default in or breach of
Tenant’s obligations under this Lease:

     A. Tenant shall fail to pay any installment of the rent herein reserved
when due, or any other payment or reimbursement to Landlord required herein when
due, and such failure shall continue for a period of five (5) days from the date
such payment was due and written notice was provided to the Tenant. Landlord
will only be required to provide such notice twice during any calendar year.

     B. Tenant shall (i) vacate or abandon all or more than thirty-three percent
(33%) of the Premises or (ii) fail to continuously operate its business at the
Premises for the permitted use set forth herein, in either event whether or not
Tenant is in default of the rental payments due under this Lease.

     C. Tenant shall fail to discharge any lien placed upon the Premises in
violation of Paragraph 22 hereof within twenty (20) days after any such lien or
encumbrance is filed against the Premises.

     D. Tenant shall default in the performance of any of its obligations under
any other lease to Tenant from Landlord and same shall remain uncured after the
lapsing of any applicable cure periods provided for under such other lease.

     E. Tenant shall fail to comply with any term, provision or covenant of this
Lease (other than those listed above in this paragraph) and shall not cure such
failure within twenty (20) days after written notice thereof from Landlord.

20. REMEDIES. Upon each occurrence of an Event of Default, Landlord shall have
the option to pursue any one or more of the following remedies without any
notice or demand:


(a) Terminate this Lease;


(b) Enter upon and take possession of the Premises without terminating this
Lease;





     (c) Make such payments and/or take such action and pay and/or perform
whatever Tenant is obligated to pay or perform under the terms of this Lease,
and Tenant agrees that Landlord shall not be liable for any damages resulting to
Tenant from such action; and/or

     (d) Alter all locks and other security devices at the Premises, with or
without terminating this Lease, and pursue, at Landlord’s option, one or more
remedies pursuant to this Lease, and Tenant hereby expressly agrees that
Landlord shall not be required to provide to Tenant the new key to the Premises,
regardless of hour, including Tenant’s regular business hours;

and in any such event Tenant shall immediately vacate the Premises, and if
Tenant fails to do so, Landlord, without waiving any other remedy it may have,
may enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying such Premises or any part thereof,
without being liable for prosecution or any claim of damages therefore. The
provisions of this Lease are intended to supersede Section 93.002 of the Texas
Property Code and Tenant hereby expressly waives any and all rights and
remediesTenant may have under Paragraph (g) of such Section 93.002.

     A. Damages Upon Termination. If Landlord terminates this Lease at
Landlord’s option, Tenant shall be liable for and shall pay to Landlord the sum
of all rental and other payments owed to Landlord hereunder accrued to the date
of such termination, plus, as liquidated damages, an amount equal to (i) the
present value of the total rental and other payments owed hereunder for the
remaining portion of the Lease term, calculated as if such term expired on the
date set forth in Paragraph 1, less (ii) the present value of the then fair
market rental for the Premises for such period, provided that, because of the
difficulty of ascertaining such value and in order to achieve a reasonable
estimate of liquidated damages hereunder, Landlord and Tenant stipulate and
agree, for the purposes hereof, that such fair market rental shall in no event
exceed seventy-five percent (75%) of the rental amount for such period set forth
in Paragraph 2 above.

     B. Damages Upon Repossession. If Landlord repossesses the Premises without
terminating this Lease, Tenant, at Landlord’s option, shall be liable for and
shall pay Landlord on demand all rental and other payments owed to Landlord
hereunder, accrued to the date of such repossession, plus all amounts required
to be paid by Tenant to Landlord until the date of expiration of the term as
stated in Paragraph 1, diminished by all amounts actually received by Landlord
through reletting the Premises during such remaining term (but only to the
extent of the rent herein reserved). Actions to collect amounts due by Tenant to
Landlord under this paragraph may be brought from time to time, on one or more
occasions, without the necessity of Landlord’s waiting until expiration of the
Lease term.

Initial _____/RG/____ __/SMC/____
Date _______03/16/00 ____03/27/00





6


--------------------------------------------------------------------------------


     C. Costs of Reletting, Removing, Repairs and Enforcement. Upon an Event of
Default, in addition to any sum provided to be paid under this Paragraph 20,
Tenant also shall be liable for and shall pay to Landlord (i) brokers’ fees and
all other costs and expenses incurred by Landlord in connection with reletting
the whole or any part of the Premises; (ii) the costs of removing, storing or
disposing of Tenant’s or any other occupant’s property; (iii) the costs of
repairing, altering, remodeling or otherwise putting the Premises into condition
acceptable to a new tenant or tenants; (iv) any and all costs and expenses
incurred by Landlord in effecting compliance with Tenant’s obligations under
this Lease; and (v) all reasonable expenses incurred by Landlord in enforcing or
defending Landlord’s rights and/or remedies hereunder, including without
limitation all reasonable attorneys’ fees and all court costs incurred in
connection with such enforcement or defense.

     D. Late Charge. In the event Tenant fails to make any payment due hereunder
within five (5) days after such payment is due, including without limitation any
rental or escrow payment, in order to help defray the additional cost to
Landlord for processing such late payments and not as interest, Tenant shall pay
to Landlord on demand a late charge in an amount equal to five percent (5%) of
such payment. The provision for such late charge shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law, and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner.

     E. Interest on Past Due Amounts. If Tenant fails to pay any sum which at
any time becomes due to Landlord under any provision of this Lease as and when
the same becomes due hereunder, and such failure continues for ten (10) days
after the due date for such payment, then Tenant shall pay to Landlord interest
on such overdue amounts from the date due until paid at an annual rate which
equals the lesser of (i) eighteen percent (18%) or (ii) the highest rate then
permitted by law.

     F. No Implied Acceptances or Waivers. Exercise by Landlord of any one or
more remedies hereunder granted or otherwise available shall not be deemed to be
an acceptance by Landlord of Tenant’s surrender of the Premises, it being
understood that such surrender can be effected only by the written agreement of
Landlord. Tenant and Landlord further agree that forbearance by Landlord to
enforce any of its rights under this Lease or at law or in equity shall not be a
waiver of Landlord’s right to enforce any one or more of its rights, including
any right previously forborne, in connection with any existing or subsequent
default. No re-entry or taking possession of the Premises by Landlord shall be
construed as an election on its part to terminate this Lease, unless a written
notice of such intention is given to Tenant, and, notwithstanding any such
reletting or re-entry or taking possession of the Premises, Landlord may at any
time thereafter elect to terminate this Lease for a previous default. Pursuit of
any remedies hereunder shall not preclude the pursuit of any other remedy herein
provided or any other remedies provided by law, nor shall pursuit of any remedy
herein provided constitute a forfeiture or waiver of any rent due to Landlord
hereunder or of any damages occurring to Landlord by reason of the violation of
any of the terms, provisions and covenants contained in this Lease. Landlord’s
acceptance of any rent following an Event of Default hereunder shall not be
construed as Landlord’s waiver of such Event of Default. No waiver by Landlord
of any violation or breach of any of the terms, provisions and covenants of this
Lease shall be deemed or construed to constitute a waiver of any other violation
or default.

     G. Reletting of Premises. In the event of any termination of this Lease
and/or repossession of the Premises for an Event of Default, Landlord shall use
reasonable efforts to relet the Premises and to collect rental after reletting,
with no obligation to accept any lessee that Landlord deems undesirable or to
expend any funds in connection with such reletting or collection of rents
therefrom. Tenant shall not be entitled to credit for or reimbursement of any
proceeds of such reletting in excess of the rental owed hereunder for the period
of such reletting. Landlord may relet the whole or any portion of the Premises,
for any period, to any tenant and for any use or purpose.

     H. Landlord’s Default. If Landlord fails to perform any of its obligations
hereunder within thirty (30) days after written notice from Tenant specifying
such failure, Tenant’s exclusive remedy shall be an action for damages. Unless
and until Landlord fails to so cure any default after such notice, Tenant shall
not have any remedy or cause of action by reason thereof. All obligations of
Landlord hereunder will be construed as covenants, not conditions; and all such
obligations will be binding upon Landlord only during the period of its
possession of the premises and not thereafter. The term “Landlord” shall mean
only the owner, for the time being, of the Premises and, in the event of the
transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all covenants and obligations of the
Landlord thereafter accruing, provided that such covenants and obligations shall
be binding during the Lease term upon each new owner for the duration of such
owner’s ownership. Notwithstanding any other provision of this Lease, Landlord
shall not have any personal liability hereunder. Tenant agrees to look solely to
the estate and interest of Landlord in the Project for the collection of any
judgement or other judicial process requiring the payment of money by Landlord
in the event of a default or breach by Landlord with respect to this Lease, and
no other assets of Landlord shall be subject to levy of execution or other
procedures for the satisfaction of Tenant’s rights.

     I. Tenant’s Personal Property. If Landlord repossesses the Premises
pursuant to the authority herein granted, or if Tenant vacates or abandons all
or any part of the Premises, then, in addition to Landlord’s rights under
Paragraph 27 hereof, Landlord shall have the right to (i) keep in place and use,
or (ii) remove and store, all of the furniture, fixtures and equipment at the
Premises, including that which is owned by or leased to Tenant, at all times
prior to any foreclosure thereon by Landlord or repossession thereof by any
lessor thereof or third party having a lien thereon. In addition to the
Landlord’s other rights hereunder, Landlord may dispose of the stored property
if Tenant does not claim the property within ten (10) days after the date the
property is stored. Landlord shall give Tenant at least ten (10) days prior
written notice of such intended disposition. Landlord shall also have the right
to relinquish possession of all or any portion of such furniture, fixtures,
equipment and other property to any person (“Claimant”) who presents to Landlord
a copy of any instrument represented by Claimant to have been executed by Tenant
(or any predecessor of Tenant) granting Claimant the right under various
circumstances to take possession of such furniture, fixtures, equipment or other
property, without the necessity on the part of Landlord to inquire into the
authenticity or legality of said instrument. The rights of Landlord herein
stated shall be in addition to any and all other rights that Landlord has or may
hereafter have at law or in equity, and Tenant stipulates and agrees that the
rights granted Landlord under this paragraph are commercially reasonable.

21. MORTGAGES. Tenant accepts this Lease subject and subordinate to any
mortgages and/or deeds of trust now or at any time hereafter constituting a lien
or charge upon the Premises or the improvements situated thereon or the
Building, provided, however, that if the mortgagee, trustee or holder of any
such mortgage or deed of trust elects to have Tenant’s interest in this Lease
superior to any such instrument, then by notice to Tenant from such mortgagee,
trustee or holder, this Lease shall be deemed superior to such lien, whether
this Lease was executed before or after said mortgage or deed of trust and
provided further, that if this Lease is made subordinate to any subsequent
mortgage or deed of trust, upon Tenant’s written request and notice to Landlord,
Landlord shall use good faith efforts to obtain from any such mortgagee a
written agreement that after a foreclosure (or a deed in lieu of foreclosure)
the rights of Tenant shall remain in full force and effect during the term of
this Lease so long as Tenant shall continue to recognize and perform all of the
covenants and conditions of this Lease. Tenant, at any time hereafter on demand,
shall execute any instruments, releases or other documents that may be required
by any mortgagee, trustee or holder for the purpose of subjecting and
subordinating this Lease to the lien of any such mortgage. Tenant shall not
terminate this Lease or pursue any other remedy available to Tenant hereunder
for any default on the part of Landlord without first giving written notice by
certified or registered mail, return receipt requested, to any mortgagee,
trustee or holder of any such mortgage or deed of trust, the name and post
office address of which Tenant has received written notice, specifying the
default in reasonable detail and affording such mortgagee, trustee or holder a
reasonable opportunity (but in no event less than thirty (30) days) to make
performance, at its election, for and on behalf of Landlord.

Initial _____/RG/____ __/SMC/____
Date _______03/16/00 ____03/27/00





7


--------------------------------------------------------------------------------


22. MECHANIC’S LIENS. Tenant has no authority, express or implied, to create or
place any lien or encumbrance of any kind or nature whatsoever upon, or in any
manner to bind, the interest of Landlord or Tenant in the Premises. Tenant will
save and hold Landlord harmless from any and all loss, cost or expense,
including without limitation attorneys’ fees, based on or arising out of
asserted claims or liens against the leasehold estate or against the right,
title and interest of the Landlord in the Premises or under the terms of this
Lease.

23. MISCELLANEOUS.

     A. Interpretation. The captions inserted in this Lease are for convenience
only and in no way define, limit or otherwise describe the scope or intent of
this Lease, or any provision hereof, or in any way affect the interpretation of
this Lease. Any reference in this Lease to rentable area shall mean the gross
rentable area as determined by the roofline of the building in question.

     B. Binding Effect. Except as otherwise herein expressly provided, the
terms, provisions and covenants and conditions in this Lease shall apply to,
inure to the benefit of and be binding upon the parties hereto and upon their
respective heirs, executors, personal representatives, legal representatives,
successors and assigns. Landlord shall have the right to transfer and assign, in
whole or in part, its rights and obligations in the Premises and in the Building
and other property that are the subject of this Lease.

     C. Evidence of Authority. Tenant agrees to furnish to Landlord, promptly
upon demand, a corporate resolution, proof of due authorization by partners or
other appropriate documentation evidencing the due authorization of such party
to enter into this Lease.

     D. Force Majeure. Landlord shall not be held responsible for delays in the
performance of its obligations hereunder when caused by material shortages, acts
of God, labor disputes or other events beyond the control of Landlord.

     E. Payments Constitute Rent. Notwithstanding anything in this Lease to the
contrary, all amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated as rent, shall constitute rent.

     F. Estoppel Certificates. Tenant agrees, from time to time, within ten (10)
days after request of Landlord, to deliver to Landlord, or Landlord’s designee,
an estoppel certificate stating that this Lease is in full force and effect, the
date to which rent has been paid, the unexpired term of this Lease, any defaults
existing under this Lease (or the absence thereof) and such other factual or
legal matters pertaining to this Lease as may be requested by Landlord. It is
understood and agreed that Tenant’s obligation to furnish such estoppel
certificates in a timely fashion is a material inducement for Landlord’s
execution of this Lease.

     G. Entire Agreement. This Lease constitutes the entire understanding and
agreement of Landlord and Tenant with respect to the subject matter of this
Lease, and contains all of the covenants and agreements of Landlord and Tenant
with respect thereto. Landlord and Tenant each acknowledge that no
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises, negotiations
or representations not expressly set forth in this Lease are of no force or
effect. EXCEPT AS SPECIFICALLY PROVIDED IN THIS LEASE, TENANT HEREBY WAIVES THE
BENEFIT OF ALL WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY THAT THE PREMISES ARE SUITABLE
FOR ANY PARTICULAR PURPOSE. Landlord’s agents and employees do not and will not
have authority to make exceptions, changes or amendments to this Lease, or
factual representations not expressly contained in this Lease. Under no
circumstances shall Landlord or Tenant be considered an agent of the other. This
Lease may not be altered, changed or amended except by an instrument in writing
signed by both parties hereto.

     H. Survival of Obligations. All obligations of Tenant hereunder not fully
performed as of the expiration or earlier termination of the term of this Lease
shall survive the expiration or earlier termination of the term hereof,
including without limitation all payment obligations with respect to taxes and
insurance and all obligations concerning the condition and repair of the
Premises. Upon the expiration or earlier termination of the term hereof, and
prior to Tenant vacating the Premises, Tenant shall pay to Landlord any amount
reasonably estimated by Landlord as necessary to put the Premises in good
condition and repair, reasonable wear and tear excluded, including without
limitation the cost of repairs to and replacements of all heating and air
conditioning systems and equipment therein. Tenant shall also, prior to vacating
the Premises, pay to Landlord the amount, as estimated by Landlord, of Tenant’s
obligation hereunder for real estate taxes and insurance premiums for the year
in which the Lease expires or terminates. All such amounts shall be used and
held by Landlord for payment of such obligations of Tenant hereunder, with
Tenant being liable for any additional costs therefore upon demand by Landlord,
or with any excess to be returned to Tenant after all such obligations have been
determined and satisfied, as the case may be. Any Security Deposit held by
Landlord may, at Landlord’s option, be credited against any amounts due from
Tenant under this Paragraph 23H.

     I. Severability of Terms. If any clause or provision of this Lease is
illegal, invalid or unenforceable under present or future laws effective during
the term of this Lease, then, in such event, it is the intention of the parties
hereto that the remainder of this Lease shall not be affected thereby, and it is
also the intention of the parties to this Lease that in lieu of each clause or
provision of this Lease that is illegal, invalid or unenforceable, there be
added, as a part of this Lease, a clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible
and be legal, valid and enforceable.

     J. Effective Date. All references in this Lease to “the date hereof” or
similar references shall be deemed to refer to the last date, in point of time,
on which all parties hereto have executed this Lease.

     K. Brokers’ Commission. Tenant represents and warrants that it has dealt
with and will deal with no broker, agent or other person in connection with this
transaction or future related transactions and that no broker, agent or other
person brought about this transaction, and Tenant agrees to indemnify and hold
Landlord harmless from and against any claims by any broker, agent or other
person claiming a commission or other form of compensation by virtue of having
dealt with Tenant with regard to this leasing transaction.

     L. Ambiguity. Landlord and Tenant hereby agree and acknowledge that this
Lease has been fully reviewed and negotiated by both Landlord and Tenant, and
that Landlord and Tenant have each had the opportunity to have this Lease
reviewed by their respective legal counsel, and, accordingly, in the event of
any ambiguity herein, Tenant does hereby waive the rule of construction that
such ambiguity shall be resolved against the party who prepared this Lease.

     M. Joint Several Liability. If there be more than one Tenant, the
obligations hereunder imposed upon Tenant shall be joint and several. If there
be a guarantor of Tenant’s obligations hereunder, the obligations hereunder
imposed upon Tenant shall be joint and several obligations of Tenant and such
guarantor, and Landlord need not first proceed against Tenant before proceeding
against such guarantor, nor shall any such guarantor be released from its
guaranty for any reason whatsoever, including, without limitation, in case of
any amendments hereto, waivers hereof or failure to give such guarantor any
notices hereunder.

Initial _____/RG/____ __/SMC/____
Date _______03/16/00 ____03/27/00





8


--------------------------------------------------------------------------------


     N. Third Party Rights. Nothing herein expressed or implied is intended, or
shall be construed, to confer upon or give to any person or entity, other than
the parties hereto, any right or remedy under or by reason of this Lease.

     O. Exhibits and Attachments. All exhibits, attachments, riders and addenda
referred to in this Lease, and the exhibits listed herein below and attached
hereto, are incorporated into this Lease and made a part hereof for all intents
and purposes as if fully set out herein. All capitalized terms used in such
documents shall, unless otherwise defined therein, have the same meanings as are
set forth herein.

     P. Applicable Law. This Lease has been executed in the State of Texas and
shall be governed in all respects by the laws of the State of Texas. It is the
intent of Landlord and Tenant to conform strictly to all applicable state and
federal usury laws. All agreements between Landlord and Tenant, whether now
existing or hereafter arising and whether written or oral, are hereby expressly
limited so that in no contingency or event whatsoever shall the amount
contracted for, charged or received by Landlord for the use, forbearance or
retention of money hereunder or otherwise exceed the maximum amount which
Landlord is legally entitled to contract for, charge or collect under the
applicable state or federal law. If, from any circumstance whatsoever,
fulfillment of any provision hereof at the time performance of such provision
shall be due shall involve transcending the limit of validity prescribed by law,
then the obligation to be fulfilled shall be automatically reduced to the limit
of such validity, and if from any such circumstance Landlord shall ever receive
as interest or otherwise an amount in excess of the maximum that can be legally
collected, then such amount which would be excessive interest shall be applied
to the reduction of rent hereunder, and if such amount which would be excessive
interest exceeds such rent, then such additional amount shall be refunded to
Tenant.

24. NOTICES. Each provision of this instrument or of any applicable governmental
laws, ordinances, regulations and other requirements with reference to the
sending, mailing or delivering of notice or the making of any payment by
Landlord to Tenant or with reference to the sending, mailing or delivering of
any notice or the making of any payment by Tenant to Landlord shall be deemed to
be complied with when and if the following steps are taken:

     (i) All rent and other payments required to be made by Tenant to Landlord
hereunder shall be payable to Landlord at the address for Landlord set forth
below or at such other address as Landlord may specify from time to time by
written notice delivered in accordance herewith. Tenant’s obligation to pay rent
and any other amounts to Landlord under the terms of this Lease shall not be
deemed satisfied until such rent and other amounts have been actually received
by Landlord.

     (ii) All payments required to be made by Landlord to Tenant hereunder shall
be payable to Tenant at the address set forth below, or at such other address
within the continental United States as Tenant may specify from time to time by
written notice delivered in accordance herewith.

     (iii) Except as expressly provided herein, any written notice, document or
payment required or permitted to be delivered hereunder shall be deemed to be
delivered when received or, whether actually received or not, when deposited in
the United States Mail, postage prepaid, Certified or Registered Mail, addressed
to the parties hereto at the respective addresses set out below, or at such
other address as they have theretofore specified by written notice delivered in
accordance herewith.

25. ADDITIONAL PROVISIONS. See EXHIBIT “C” attached hereto and incorporated
herein by reference.

Initial _____/RG/____ __/SMC/____
Date _______03/16/00 ____03/27/00





9


--------------------------------------------------------------------------------


27. LANDLORD’S LIEN. In addition to any statutory lien for rent in Landlord’s
favor, Landlord shall have and Tenant hereby grants to Landlord a continuing
security interest in all rentals and other sums of money which may become due
under this Lease from Tenant, all goods, equipment, fixtures, furniture,
inventory, and other personal property of Tenant now or hereafter situated at,
on or within the real property described in EXHIBIT “A” attached hereto and
incorporated herein by reference, and such property shall not be removed
therefrom without the consent of Landlord, except in the ordinary course of
Tenant’s business. In the event any of the foregoing described property is
removed from the Premises in violation of the covenant in the preceding
sentence, the security interest shall continue in such property and all proceeds
and products, regardless of location. Upon an Event of Default hereunder by
Tenant, in addition to all of Landlord’s other rights and remedies, Landlord
shall have all rights and remedies under the Uniform Commercial Code, including
without limitation the right to sell the property described in this paragraph at
public or private sale at any time after ten (10) days prior notice by Landlord.
Tenant hereby agrees to execute such other instruments deemed by Landlord as
necessary or desirable under applicable law to perfect more fully the security
interest hereby created. Landlord and Tenant agree that this Lease and security
agreement and EXHIBIT “A” attached hereto serves as a financing statement and
that a copy, photograph or other reproduction of this portion of this Lease may
be filed of record by Landlord and have the same force and effect as the
original. This security agreement and financing statement also covers fixtures
located at the Premises subject to this Lease and legally described in EXHIBIT
“A” attached hereto, and all rents or other consideration received by or on
behalf of Tenant in connection with any assignment of Tenant’s interest in this
Lease or any sublease of the Premises or any part thereof, and, therefore, may
also be filed for record in the appropriate real estate records. Landlord agrees
that upon written request from Tenant, Landlord shall subordinate Landlord’s
lien for any financing provided to Tenant by any bank, leasing company, or
vendor of equipment. Such subordination shall be provided in a form acceptable
to both Landlord and Landlord’s lender.

     EXECUTED BY LANDLORD, this 27 day of March, 2000 .


    Aetna Life Insurance Company, a Connecticut Corporation:

    By: UBS Brinson Realty Investors, LLC (F/k/a Allegis
Realty Investors LLC), a Massachusetts limited
liability company, its Investment Advisor and Agent



Attest/Witness
_________________________________________   By:_______________________________
Title:______________________________


Title:  ____________________________________   Address: c/o Trammell Crow
Central Texas, Inc.
301 Congress Avenue, Suite 1300, Austin, TX 78701


     EXECUTED BY TENANT, this 16 day of March, 2000.


    Tanisys Technology, Inc.:


Attest/Witness
_________________________________________         /s/ Richard Giandana
____________________________________
Title:  ____________________________________   By: Richard Giandana
Title: V.P. of HR and Administration
Address: Tanisys Technology, Inc.

      12201 Technology Blvd.
      Austin, Texas 78727


EXHIBIT “A” — Description of Premises
EXHIBIT “C” — Additional Provisions




10


--------------------------------------------------------------------------------



INSERT EXHIBIT “A”HERE






















Initial _____/RG/____ __/SMC/____
Date _______03/16/00 ____03/27/00


11


--------------------------------------------------------------------------------





EXHIBIT “C”


ADDITIONAL PROVISIONS


MORTGAGEE PROTECTION CLAUSE

Tenant agrees to give any Mortgagees and/or Trust Deed Holders, by Registered
Mail, a copy of any Notice of Default served upon the Landlord, provided that
prior to such notice Tenant has been notified, in writing (by way of Notice of
Assignment of Rents and Leases, or otherwise), of the address of such Mortgagees
and/or Trust Deed Holders. Tenant further agrees that if Landlord shall have
failed to cure such default within the time provided for in this Lease, then the
Mortgagees and/or Trust Deed Holders shall have an additional thirty (30) days
within which to cure such default or if such default cannot be cured within that
time, then such additional time as may be necessary if within such thirty (30)
days, any Mortgagee and/or Trust Deed Holder has commenced and is diligently
pursuing the remedies necessary to cure such default (including but not limited
to commencement of foreclosure proceedings, if necessary to effect such cure),
in which event this Lease shall not be terminated while such remedies are being
so diligently pursued.


TOXIC WASTE

Tenant covenants not to introduce any form of hazardous or toxic materials onto
the Premises without complying with all applicable Federal, State and local laws
or ordinances pertaining to the transportation, storage, use or disposal of such
material, including but not limited to obtaining proper permits.

If Tenant’s transportation, storage, use or disposal of hazardous or toxic
materials on the Premises results in: 1) contamination of the soil or surface or
ground water; or 2) loss or damage to person(s) or property, then Tenant agrees
to respond in accordance with the following paragraph.

Tenant agrees: (i) to notify Landlord immediately of any contamination, claim of
contamination, loss or damage; (ii) after consultation and approval by Landlord,
to clean up the contamination in full compliance with all applicable statutes,
regulations and standards; and (iii) to indemnify claims, suits, causes of
action, costs and fees, including attorney’s fees, arising from or connected
with any such contamination, claim of contamination, loss or damage. These
provisions shall survive termination of this Lease.


INTERIOR IMPROVEMENTS

All improvements must comply with Trammell Crow Company’s standard
specifications (see Standards and Specifications for Office/Warehouse Buildings)
and all applicable governmental regulations. Prior to beginning construction of
any such improvements, Tenant shall submit architectural drawings of the
proposed improvements to Landlord and shall obtain Landlord’s written consent to
begin construction.

12
